DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on 7/01/2020 and 11/23/2020 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches an imaging optical system comprising, sequentially from an object side toward an image side: a first lens group having one of a positive refractive power and a negative refractive power; an aperture stop; and a second lens group having a positive refractive power, wherein the first lens group includes, sequentially from the object side toward the image side: a negative lens having a meniscus shape; and a positive lens having a meniscus shape, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 1 and 20, including a positive lens having a meniscus shape and formed of a plastic lens, and wherein the second lens group includes a plastic lens and satisfies Conditional Expressions as follows: c31a > c32a, and c31b < c32b, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. A §103 rejection is not appropriate for this type of invention because any modifications to the lenses to satisfy one inequality affects the others.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawada (US2007/0139793), cited by applicant, Fig.7, second embodiment meets all structural limitations and c31a >c32a (0.11 > -0.35), but do not satisfy c31b < c32b (no information); Tang et al (US2014/0049838) Fig. 5, embodiment 5 meets all structural limitations and c31a >c32a (0.43 > 0.052), but do not satisfy c31b < c32b (no information); and Lin et al (US2019/0155006) Fig. 1, embodiment 1 meets all structural limitations and c31a > c32a (0.000937 > -0.059), but does not satisfy c31b < c32b (no information) and none of the references specify the use of plastic lenses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached M-F 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUEI-JEN L EDENFIELD/Examiner, Art Unit 2872                                                                                                                                                                                                        
05/26/2022



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872